Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 06/11/2020 is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3, recites “wherein the steerable microphone array, the memory, and the control system are at least partially positioned within a housing of the remote distress monitor”. However it is not clear and one ordinary skilled in the art  will not understand how three components (microphone arrays, memory and the control system) of the distress monitor system, can be partially positioned within a housing and what partially positioned would translate or interpret to without an adequate disclosure. Applicant specification [0007] supports the claim limitation however do not elaborate further what is partially positioned within a housing means. Therefore the claim is being indefinite for failing to particularly point out the claim subject matter which the inventor or a joint inventor regards as the invention. For examination purpose, examiner will interpret the limitation as positioned within a housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al.(US 2017/0125034 A1) herein referred as Kaka et al. in view of Border et al.(US 20130278631 A1).

Regarding Claim 1, Kaka et al. teach: A remote distress monitor comprising (Fig.1, The intelligent acoustic monitoring system 100  ): a microphone array (Microphones 112, [0024] multiple microphones 112 may be located…[0036] …multiple distributed microphones 112 ) configured to detect audio data (environmental sounds) and generate sound data (acoustic data) ([0013] The system includes a microphone, which captures environmental sounds as acoustic data. Receiving the acoustic data from the microphone may include transfer of digital samples of the acoustic data from an analog-to-digital converter to the processor, reading digital samples from intermediate storage, etc.); a memory storing machine-readable instructions and a control system including one or more processors (device 102 including processor 104) configured to execute the machine- readable instructions to: analyze the generated sound data (acoustic data) from the steerable microphone array ([0013] I The system includes a microphone, which captures environmental sounds as acoustic data. In some cases, the microphone may be integrated into the computing device itself, while in other cases the microphone may be coupled to the processor over a wired or wireless network, or other similar connection. The system, which, as explained above, may include a smartphone or other computing device, also includes a processor coupled to the microphone. The processor performs an acoustic analysis on the data to generate an acoustic signature. [0014] The computing device 102 includes a processor 104 coupled to a hardware memory 106. The processor 104 may be a general-purpose microprocessor, a digital signal processor, a microcontroller, or other device capable of executing instructions retrieved from a computer-readable storage device. In certain embodiments, instructions from a non-transitory computer-readable medium 108 may be stored in the memory 106 for subsequent execution by the processor 104.); based at least in part on the analysis, generate a token (an acoustic signature, i.e. [0015] baby’s cries [0016] sound profile include crying, movements, burping, flatulence, the voice of a caretaker, disturbing noises such as traffic, car alarms, animal sounds, or others, [0018] sounds of Whooping Cough (pertussis) [0022] crying, whining [0033] the sound of brakes and tires squealing, and horns) associated with the audio data detected by the microphone array ([0013] The processor performs an acoustic analysis on the data to generate an acoustic signature.), the audio data being representative of one or more sounds associated with a distress event(a particular event, i.e. [0012] vocal stress, sleep quality, or the severity of a cough, [0015] baby is hungry,  or baby needs to be changed [0016] illness [0017]  signs of activity or distress [0021] ailment or distress [0022] physical activity as judged by sounds of movement, footsteps, and the like. [0038] parades, riots, traffic jams, drunk drivers, tornadoes, earthquakes, and tsunamis.)  ([0013] Based on a result of the acoustic analysis, the processor identifies a particular event indicated by the acoustic signature, for example by comparing attributes of the signature to a lookup table, database, or other data organization structure.); and transmit, via a communications network, the generated token to an electronic device (caretaker or patent’s device e.g. smartphone) to cause a distress response action to occur, the distress response action being associated with the distress event ([0013] The system, which, as explained above, may include a smartphone or other computing device, also includes a processor coupled to the microphone. In some cases, the microphone may be integrated into the computing device itself, while in other cases the microphone may be coupled to the processor over a wired or wireless network, or other similar connection. The processor performs an acoustic analysis on the data to generate an acoustic signature. …the processor identifies a particular event indicated by the acoustic signature. In response to identifying a particular event indicated by the signature, the processor may then perform a type of remedial action. [0015] The data organization structure may also be generated by the processor 104 in conjunction with input provided by a user, such that the computing device 102 “learns” to associate particular acoustic signatures with particular events. [0036] The intelligent acoustic monitoring system 100 may also be deployed in a networked or distributed manner, where multiple systems 100 or at least multiple distributed microphones 112 used by a single computing device 102 provide networked information services. [0017] Although not limiting, remedial action may include the generation of a communication message to a parent's device (e.g., smartphone) or as noted above the logging and subsequent presentation of a summary of the child's activity, ailments, and possible correlation between these and other observed acoustic signatures. [0022] Acoustic signatures corresponding to eating may be noted, and the time since a previous meal may be used to interpret later sounds and alert caretakers, for example through the remedial action of generating a communication message or other message to a caretaker.).

Kaka et al.  do not explicitly teach: steerable microphone arrays configured to detect audio data.
Using a steerable microphone arrays to detect sound in an environment is well-known in the art, such as Border et al. teach: steerable microphone arrays configured to detect audio data ([0845] The microphone arrays 3902 are specifically tuned to enable capture of human voices in an environment with a high level of ambient noise. The microphones may be directional, steerable, and covert. Microphones 3902 provide selectable options for improved audio capture, including omni-directional operation, or directional beam operation. Directional beam operation allows a user to record audio samples from a specific individual by steering the microphone array in the direction of the subject individual.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kaka et al. to include “steerable microphone arrays” in the teaching of border et al. above in order to improve audio capture or recording audio samples from a specific individual by steering the microphone array in the direction of the subject individual.

Regarding Claim 2: The remote distress monitor of claim 1, wherein the steerable microphone array is physically fixed relative to a housing (Kaka et al., housing of device 102 of system 100) of the remote distress monitor (See rejection of claim 1 specifically Kaka et al., where disclosed that microphone is located around a house and connected through a network with the device 102, which examiner interpreted as physically fixed relative to a housing (Fig.1, device 102) of the remote system 100 ([0013] In some cases, the microphone may be integrated into the computing device itself, while in other cases the microphone may be coupled to the processor over a wired or wireless network, or other similar connection. [0014] Turning now to FIG. 1, a system 100 is shown that includes a computing device 102, such as a smartphone, personal computer, or dedicated device for intelligent acoustic monitoring. The computing device 102 includes a processor 104 coupled to a hardware memory 106. The processor 104 may be a general-purpose microprocessor, a digital signal processor, a microcontroller, or other device capable of executing instructions retrieved from a computer-readable storage device. The processor is also coupled to a microphone 112, which may be integrated into the computing device 102 itself, or coupled to the computing device 102 by way of a wired or wireless link, either directly to the processor 104 or to another hardware element of the computing device such as the network interface 110.  [0024] In certain embodiments, multiple microphones 112 may be located around a user's house.). 

Regarding Claim 3: The remote distress monitor of claim 1, wherein the steerable microphone array, the memory, and the control system are positioned within a housing (Kaka et al. Fig.1, device 102) of the remote distress monitor (See rejection of claim 2).

Regarding Claim 4: The remote distress monitor of claim 1, wherein the steerable microphone array includes a plurality of microphones and an adaptive amplitude and phasing circuit (See rejection of claim 1 and Kaka et al. [0013] The processor performs an acoustic analysis on the data to generate an acoustic signature. For example, filtering or other types of frequency and/or amplitude analysis may be performed to identify distinctive features of the captured acoustic data, or to remove extraneous (e.g., background) noise components from the data.).

Regarding Claim 5: The remote distress monitor of claim 4, wherein the adaptive amplitude and phasing circuit of the steerable microphone array is configured to generate the sound data based at least in part on adjusting an amplitude of the audio data, a phase of the audio data, or both (See rejection of claim 4).

Regarding Claim 6: The remote distress monitor of claim 1, wherein the electronic device is a third party server, an emergency call center, or a third party's mobile device (See rejection of claim 1 and Kaka et al. teaching [0014] Turning now to FIG. 1, a system 100 is shown that includes a computing device 102, such as a smartphone, personal computer, or dedicated device for intelligent acoustic monitoring. [0043] The profile for the baby may be stored in memory 106 or in a remote location such as on a server or in the cloud. The profile includes information such as acoustic signatures of various types of crying and which sound or song is best for calming particular types of crying. [0044] Embodiments of the present disclosure may also pertain to a data collection interface to aid in classifying various sounds, in particular crying sounds as they are related to a baby monitoring device. For example, an app may be provided that leverages a cross-platform framework (i.e., works on Android, iOS, and other known development platforms) and that includes an interface for: i) login/registration; ii) a user page after login; iii) an add subject page; and iv) a subject page. The Login/Registration page allows the data collection participants to register for an account and login after an account is created. A client-side authentication may be used for valid credentials. The user page may be unique to each account registered at the server.) .

Regarding Claim 7:The remote distress monitor of claim 1, wherein the electronic device includes a speaker of the remote distress monitor (See rejection of claim 1 and Kaka et al. teaching [0014]Some embodiments of the computing device 102 may also include a speaker, amplifier, and other sound generation circuitry and components.).

Regarding Claim 8: The remote distress monitor of claim 7, wherein the distress response action includes playing a sound stream on the speaker, and wherein the sound stream corresponds to a verbal response for the distress event (See rejection of claim 1 and Kaka et al. teaching [0020] The intelligent acoustic monitoring system 100 may also be used to intervene; that is, to provide a remedial action that interacts with the child or individual being monitored. For example, the computing device 102 (or a speaker coupled to the computing device 102) may play any of several sounds or musical selections thought to be potentially ameliorative or soothing in response to an event such as a child being upset or unsettled. The computing device 102 may also monitor the response (i.e., through further acoustic monitoring) to the sounds generated and based on the improvement or devolvement of the sounds of crying and distress, begin to select more effective soothing sounds with the passage of time, and the accumulation of data for the specific child. Sound selections may include white noise, the sounds of water or wind, birdsong, music from any of many genres and cultural origins, as well as recordings of people's voices, whether talking or singing to the child.).

Regarding Claim 10: The remote distress monitor of claim 1, wherein the electronic device (caretaker or parental smartphone) is external (connected through network) to the remote distress monitor (See rejection of claim 1).

Regarding Claim 11: The remote distress monitor of claim 10, wherein the control system is further configured to transmit, via the communications network, the generated token to the electronic device (See rejection of claim 1).

Regarding Claim 12:The remote distress monitor of claim 11, wherein the generated sound data from the steerable microphone array is not transmitted to the electronic device (See rejection of claim 1, specifically Kaka et al. [0017] Although not limiting, remedial action may include the generation of a communication message to a parent's device (e.g., smartphone) or as noted above the logging and subsequent presentation of a summary of the child's activity, ailments, and possible correlation between these and other observed acoustic signatures. ).

Regarding Claims 13 and 18:The remote distress monitor of claim 1, wherein the analyzing the generated sound data includes: receiving predetermined distress sound library data in a distress sound subset of a library (database of acoustic signature), the predetermined distress sound library data including a plurality of predetermined sounds (cry, burping, whining, sounds of slipping belt, squealing of tires, car alarm, animal sounds or other sounds etc.) associated with stored distress events (distress events, i.e. need help, hungry, need change, suffering allergies, house burglary, watching TV, riots, traffic jams, drunk drivers, and weather conditions such as tornadoes, earthquakes, and tsunamis and other events etc.); and comparing the generated sound data (attributes of acoustic signature corresponding to a particular event) from the steerable microphone array to the received predetermined distress sound library data (See rejection of claim 1, specifically Kaka et al. teaching: [0013] Receiving the acoustic data from the microphone may include transfer of digital samples of the acoustic data from an analog-to-digital converter to the processor, reading digital samples from intermediate storage, etc. The processor performs an acoustic analysis on the data to generate an acoustic signature. For example, filtering or other types of frequency and/or amplitude analysis may be performed to identify distinctive features of the captured acoustic data, or to remove extraneous (e.g., background) noise components from the data. Based on a result of the acoustic analysis, the processor identifies a particular event indicated by the acoustic signature, for example by comparing attributes of the signature to a lookup table, database, or other data organization structure. In response to identifying a particular event indicated by the signature, the processor may then perform a type of remedial action. [0015] The memory 106 may store a lookup table, database, or other data organization structure that associates particular acoustic signatures (or elements of acoustic signatures, such as filtered frequency components, amplitude components, and the like) with corresponding events. For example, a user's baby's cries may correspond to a first acoustic signature that indicates the baby is hungry, or a second acoustic signature that indicates the baby needs to be changed. The processor 104 may receive acoustic data that corresponds to certain acoustic signatures, prompt the user for input to identify the event that is occurring, and then based on the user input, populate the data organization structure in memory 106 to associate these events with the corresponding signatures. [0018] Embodiments of the present disclosure may also characterize child sounds against standards, databases (local in memory 106 or remote through the network interface 110), or network comparators. [0041]Subsequently, the baby monitor may acquire acoustic data (e.g., from the microphone 112) and generate and analyze an acoustic signature, based on the captured data, locally based on its database of acoustic signatures and associated events. The baby monitor may also access a remote database (e.g., at a server over the Internet). Based on the determined event associated with a particular acoustic signature, the baby monitor may access a playlist of sounds and begin playback for soothing of the baby.).

Regarding Claims 14 and 19: The remote distress monitor of claim 1, wherein the control system is further configured to: receive predetermined phoneme library data  in a phoneme subset of a library (database of acoustic signature), the predetermined phoneme library data including a plurality of predetermined sounds (cry, moaning, burping, whining, sounds of slipping belt, squealing of tires, car alarm, animal sounds or other sounds etc.) associated with stored names or words (attributes of acoustic signature corresponding to a particular distress events, i.e. need help, hungry, need change, suffering allergies, burglary, watching TV, riots, traffic jams, drunk drivers, and weather conditions such as tornadoes, earthquakes, and tsunamis and other events etc.); based at least in part on the analyzing the generated sound data from the steerable microphone array, convert the generated token to a name or word(attributes of acoustic signature corresponding to a particular distress events, i.e. need help, hungry, need change, suffering allergies, burglary, watching TV, riots, traffic jams, drunk drivers, and weather conditions such as tornadoes, earthquakes, and tsunamis and other events etc.); compare the converted token to the received predetermined phoneme library data; and cause the electronic device to execute the distress response action based at least in part on the comparison (See rejection of claim 13).

Regarding Claim 16:  The remote distress monitor of claim 1, wherein the one or more sounds associated with a distress event include a gurgle, a wheeze, a cry, a moan, a screen, a bark, a squak, a hiss, a boom, a fire crackle, a wind howl, a tornad, or any combination thereof (See rejection of claim 1, specifically Kaka et al. teaching.).

Regarding Claim 17: A method for remote distress monitoring, the method comprising: analyzing sound data generated from a steerable microphone array; based at least in part on the analysis, generating a token associated with audio data detected by the steerable microphone array, the audio data being representative of one or more sounds associated with a distress event; and transmit, via a communications network, the generated token to an electronic device to cause a distress response action to occur, the distress response action being associated with the distress event (See rejection of claim 1).

Regarding Claim 20:  The method of claim 17, further comprising transmitting, via the communications network, the generated token to the electronic device without transmitting the generated sound data from the steerable microphone array to the electronic device (See rejection of claim 1, specifically Kaka et al. [0017] Although not limiting, remedial action may include the generation of a communication message to a parent's device (e.g., smartphone) or as noted above the logging and subsequent presentation of a summary of the child's activity, ailments, and possible correlation between these and other observed acoustic signatures. ).

Claims 9 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al.(US 2017/0125034 A1) herein referred as Kaka et al. in view of Border et al.(US 20130278631 A1) further in view of Kusens et al.(US 2017/0193180 A1).

Regarding Claim 9: Kaka et al. in view of Border et al. teach, The remote distress monitor of claim 8 (see rejection of claim 8).
Kaka et al. in view of Border et al. do not teach: wherein the verbal response for the distress event is associated with a feedback confirming a request for assistance is needed for the distress event. 
Kusens et al. teach: wherein the verbal response for the distress event is associated with a feedback confirming a request for assistance is needed for the distress event ([0035] Turning now to FIG. 2, an exemplary workflow is illustrated for monitoring motion and sound of a patient 110 (or other target) for alerting clinicians 100. The motion and/or sound sensor may further contain one or more microphones to detect audio…an array of sensors, and an array of sensors may be physically housed in a unitary structure or may be physically distinct devices.  [0037] The motion and/or sound sensor 120 may communicate data, such as audio of the person being monitored, to a computerized audio recognition and tracking system 130. The computerized audio recognition and tracking system 130 may be integral to the motion and/or sound sensor 120 …The computerized audio recognition and tracking system 130 may be a computer programmed to monitor transmissions of data from the sensor 120. The computerized audio recognition and tracking system 130 may be connected to a central video monitoring system 180. The computerized audio recognition and tracking system 130 and the central video monitoring system 180 may be remotely located at any physical location so long as a data connection exists (e.g., USB, TCP/IP, or comparable) between the central video monitoring system 180, the computerized communication system 160 (if separate from computerized video monitoring system 180), the central video monitoring system 180, and the motion and/or sound sensor 120. [0040] For instance, if an individual is yelling “help” at a volume level above the threshold (or above the predetermined decibel level) then the system 130 may identify that as a trigger to generate an alert, task, etc. [0042] In embodiments, when an alert is triggered, the alert may be sent, at least initially, to the person 110 being monitored, to give the person 110 an opportunity to respond before alerting the central video monitoring system 180 and/or caregiver(s) 100. For example, an audible message may be played in the room where person 110 is being monitored, possibly asking something like, “Are you ok?” or “Do you need help?” The system can analyze data from motion and/or sound sensor 120 for gestures in addition to audio, such as a head nod, consistent with a yes or no answer. The motion and/or sound sensor 120 can also analyze sound data for recognizable words, such as yes, no, help, or even certain extended sounds, such as “000000hhhhhhhhh,” which might be consistent with moaning or other vocalization associated with pain, discomfort, or disorientation. The central video monitoring system 180 may be alerted if no response is received or if the response is unintelligible or indicates that the person 110 being monitored wants or needs assistance. On receiving the alert, the central video monitoring system 180, or an attendant there, may view live image, video, and/or audio feed from the motion and/or sound sensor 120, and evaluate whether the audio detected is concerning or requires attention. Additionally, one or more caregiver(s) 100 may be alerted with or even before person 110 and/or central video monitoring system 180, so that the caregiver(s) 100 can assess what is happening with the person 110. Alternatively, the person 110, the caregiver(s), and the central video monitoring system 180 may be alerted at the same time. [0047] An electronic record of any alerts received, any responses to the alert observed or received, and/or any actions taken by the centralized monitoring station 200 can be stored in a database 220.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kaka et al. in view of Broader et al. to include the teaching of Kusens et al. above in order to evaluate whether the audio detected is concerning or requires attention.

Regarding Claim 15: Kaka et al. in view of Border et al. teach, The remote distress monitor of claim 1 (see rejection of claim 1).
Kaka et al. in view of Border et al. do not teach: The remote distress monitor of claim 1, wherein the distress response action includes (i) recording an IP address associated with a location of the steerable microphone array, (ii) displaying the location of the steerable microphone array, (iii) recording subsequent audio data detected by the steerable microphone array, (iv) recording subsequent sound data generated by the steerable microphone array, (v) dispatching an intervention, (vi) creating a potential mitigating response, or (vii) any combination thereof.
Kusens et al. teach: The remote distress monitor of claim 1, wherein the distress response action includes (i) recording an IP address associated with a location of the steerable microphone array, (ii) displaying the location of the steerable microphone array, (iii) recording subsequent audio data detected by the steerable microphone array, (iv) recording subsequent sound data generated by the steerable microphone array, (v) dispatching an intervention, (vi) creating a potential mitigating response, or (vii) any combination thereof ([0037] The motion and/or sound sensor 120 may communicate data, such as audio of the person being monitored, to a computerized audio recognition and tracking system 130. The computerized audio recognition and tracking system 130 may be integral to the motion and/or sound sensor 120 …The computerized audio recognition and tracking system 130 may be a computer programmed to monitor transmissions of data from the sensor 120. The computerized audio recognition and tracking system 130 may be connected to a central video monitoring system 180. The computerized audio recognition and tracking system 130 and the central video monitoring system 180 may be remotely located at any physical location so long as a data connection exists (e.g., USB, TCP/IP, or comparable) between the central video monitoring system 180, the computerized communication system 160 (if separate from computerized video monitoring system 180), the central video monitoring system 180, and the motion and/or sound sensor 120. [0042] The central video monitoring system 180 may be alerted if no response is received or if the response is unintelligible or indicates that the person 110 being monitored wants or needs assistance. On receiving the alert, the central video monitoring system 180, or an attendant there, may view live image, video, and/or audio feed from the motion and/or sound sensor 120, and evaluate whether the audio detected is concerning or requires attention. [0046] When the centralized monitoring station 200 receives an alert from any of the computerized monitoring and communication systems 210A, 210B, 210C, indicating that a monitored person 110A, 110B, or 110C is making an audio request, audio, video, and/or alert information for that particular person may be displayed on the central monitoring alert display 250. An alert can be represented in one or more different types of physical configurations. It can be a visual cue on screen at the centralized monitoring station 200, such as the specific camera view flashing or being highlighted in a color to draw attention to that display among others. It can be an audible sound (e.g., a voice or alarm type sound) at the centralized monitoring station 200, an audible sound at the computerized monitoring system 210A, 210B, and 210C attached to the motion and/or sound sensors 120A, 120B, and 120C, a text message, an email, turning on a light or even running a program on a computer. [0052] Alternatively or additionally, the patient 110 and/or caregiver 100 can be identified through the use of an electronic transmitter on the patient's or other individual's person. For example, the patient may wear a Bluetooth, infrared, RFID, or ultrasonic bracelet, tag, or button, or other identifying technology. Once a patient is identified, the software can automatically generate or allow the user to generate a configurable zone (e.g., 3D or 2D) or perimeter around the patient 110 and/or the patient's bed that acts as an audio detection zone 610. [0056] As shown in FIG. 9, pop-up menu 901 further includes drop-down menus to configure an alert by specifying an event 902, an action 903, and, if applicable, an address 904. As with the type of menus being customizable, the particular words used to describe an event, action, or address field may be modified to reflect the environment in which the system is being used, or the facility or personnel using the system or a particular station. For example, a system, station, or user interface may be configured for use in a hospital using clinical terminology. As another example, a remote central monitoring station may have an attendant who is not a medical professional, and lay terminology might be used in lieu of or in addition to medical terminology.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kaka et al. in view of Broader et al. to include the teaching of Kusens et al. above in order to identify/track the patience/person location and further to evaluate whether the audio detected is concerning or requires attention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Kawazu et al.(US 2019/0139390 A1) teach: [0008] By using the monitoring device of Patent Literature 1, the care recipients are monitoring targets, and thus unmanned monitoring can be performed, so that the burden on the careworkers or the like is reduced. Here, in a case in which the careworkers or the like are informed of the abnormality in the care recipient, it is also possible to display an alarm on a fixed terminal installed in a nurse station or the like. However, during the night or the like, the careworkers or the like are not necessarily in the nurse station, and they may go out to look around, and in this case, the careworkers or the like may not notice the abnormality in the care recipient in time. On the other hand, if information indicating that the abnormality in the care recipient occurs is transmitted to mobile terminals carried by the careworkers or the like at all times, and the alarm is displayed on the basis of the information, for example, the careworkers or the like can be expected to take a prompt action even while looking around. On the other hand, since information of the care recipient is related to privacy, it is not appropriate to make it accessible by everyone. In this regard, when the mobile terminal is used, it is preferable that necessary information can be obtained after transmitting login information to a management server and obtaining login authentication. If the careworkers or the like can access the information of the care recipient, it is possible to give an appropriate care in time. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656